DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendments to the claims now further specify the amounts of the amine compound and the water-soluble organic solvent.  The claims also further specify a Markush group for the amine compound.
Although the prior art teaches the use of amine and water-soluble organic solvents, the prior art teaches away from the amounts of these compounds in their compositions.  Furthermore, the prior art fails to teach or suggest the inclusion of amines selected from the Markush group now defined in instant claims 1 and those depending from it.
Concerning the applicant’s method claims, the prior art fails to teach or suggest the applicant’s specific substrate having a cobalt containing semiconductor substrate having a dry etching-stopper layer containing aluminum oxide and the cleaning step of this specific substrate.  The prior art further fails to teach the specific composition now defined in these claims for cleaning this specific substrate.
As the prior art teaches away from the applicant’s amended claims previous anticipatory rejections are hereby withdrawn.
As no other objections or rejections are pending in this case, instant claims 1-20 are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767